
	

115 HRES 1128 IH: Expressing condolences to the family of Stan Mikita, and commemorating the life of Stan Mikita.
U.S. House of Representatives
2013-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		115th CONGRESS
		2d Session
		H. RES. 1128
		IN THE HOUSE OF REPRESENTATIVES
		
			October 16, 2018
			Mr. Quigley submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government Reform
		
		RESOLUTION
		Expressing condolences to the family of Stan Mikita, and commemorating the life of Stan Mikita.
	
	
 Whereas Stan Mikita was born on May 20, 1940, in Czechoslovakia; Whereas Stan Mikita debuted at center for the Chicago Blackhawks in 1958 and played 22 seasons with the team;
 Whereas Stan Mikita led the Blackhawks to the 1961 Stanley Cup by contributing 11 points in 12 games that year;
 Whereas Stan Mikita won the Art Ross Trophy as the NHL’s leading scorer four times, in 1964, 1965, 1967, 1968;
 Whereas Stan Mikita was a first team All-Star six times; Whereas Stan Mikita is the only player in NHL History to win the Art Ross Trophy for most points scored in a season, the Hart Memorial Trophy awarded to the player most valuable to his team, and the Lady Byng Trophy for sportsmanship in consecutive seasons;
 Whereas Stan Mikita is the all-time Blackhawks leader in points, games played, assists and is second in goals;
 Whereas Stan Mikita was a pioneer in using a curved stick to help him shoot the puck more accurately and was one of the first players to wear a helmet full time;
 Whereas Stan Mikita's number 21 sweater was retired by the Blackhawks on October 19th, 1980; Whereas Stan Mikita was inducted into the Hockey Hall of Fame in 1983;
 Whereas Stan Mikita was named the 17th greatest NHL player of the 20th century by The Hockey News; Whereas Stan Mikita was beloved by teammates and fans of the Blackhawks for more than five decades;
 Whereas Stan Mikita was always humble, quick with his trademark boisterous laugh, and was known to mentor younger players on the team;
 Whereas Stan Mikita was known for his hard-hitting style of play and nicknamed Le Petite Diable, the Little Devil, by admiring opponents; Whereas Stan Mikita spent decades as an ambassador for the Chicago Blackhawks before being given that title formally in 2008;
 Whereas Stan Mikita was honored as a champion, hockey innovator, and Chicago icon with a statue outside the United Center in 2011; and
 Whereas Stan Mikita passed away on August 7, 2018, leaving behind a loving family, including his wife Jill of 55 years: Now, therefore, be it
	
 That the House of Representatives—
			(1)
 commemorates the life and accomplishments of Stan Mikita and extends its deepest sympathies to his family and friends on the event of his death; and
			(2)
 recognizes Stan Mikita for his enduring contributions to the game of hockey, the Chicago Blackhawks franchise, and the City of Chicago.
			
